Mr. Justice MacLeary
delivered the following opinion of the court:
The defendants in this case, who are in this court the appellants, were charged in the District Court of Arecibo, as expressed in the information, as follows:
“In Cíales, barrio of ‘Pozos,’ on the night of the 29th of August, *3651903, tbe said Pedro Angel San Miguel Rodríguez and Celedonio Robles conspired together maliciously and with criminal intent, and tried to set on fire the house which was inhabited by Manuel Burgos, situated in said barrio, saturating with kerosene oil a partition and the thatch of the roof of the said house without succeeding in accomplishing their purpose, being hindered by the said Manuel Burgos, who got up on perceiving the odor of the kerosene, at which moment the accused took to flight. ’ ’
The accusation was duly presented by the Fiscal, and the accused pleaded not guilty, and elected to be tried by jury. The jury trial was held, and the jury gave a verdict of guilty, and the court pronounced the sentence condemning the accused, Pedro Angel San Miguel, to the punishment of two years in the penitentiary at hard labor, and the defendant, Celedonio Eobles, to one year at hard labor and similar imprisonment.
Against this sentence they both interposed an appeal without taking any bill of exceptions.
The only ground on which a reversal of the judgment could be predicated is the fact that the sentence of the court condemns the defendants “for the crime of malicious arson which was imputed to both by the district attorney,” while the information charges them with the attempt only.
The Fiscal of this court claims this is clearly a clerical error, and that, there being no bill of exceptions, the judgment should be affirmed.
An error in entering a judgment does not necessarily invalidate it and it can certainly be amended (People v. Murback, 64 Cal. 370) •, and since this judgment was properly amended, on the 11th of November, 1903, by the court which rendered it, and it plainly appears from the record in this case that the court did not intend to render the judgment which was really entered, since it is said in the judgment that the defendants were charged in the information with the crime of arson, and not with an attempt to commit arson, as *367was really the ease, the correction was legally and properly made. Snch an error can he more readily and properly corrected in the trial conrt which has before it, in the record, data on which to make snch a correction, and thns canse the judgment of the conrt to follow the information and be consistent with itself. The error having been corrected no ground remains on which to reverse it.
And, moreover, the Code of Criminal Procedure, in section 362, plainly directs this court to “give judgment without regard to technical errors or defects, ’ ’ and we feel constrained to follow that path. This is the course pursued in California (People v. Turley, 50 Cal. 471).
Substantial justice having been done by the judgment in this case it must be affirmed.
Chief Justice Quiñones and Justices Hernández and Fi-gueras concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.